DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 28 February 2022.  Claims 8-10 are newly added.  Claims 1-10 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 15 April 2022 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities. Line 2 of the claim recites the limitation “between 200 and 1500 kg/m3”. A numerical value should be followed by its unit. The limitation should be edited to read: “between 200 kg/m3 and 1500 kg/m3”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2019/0165436, hereinafter Kuboki, with evidence from U.S. Pre-Grant Publication No. 2006/0267545, hereinafter Lee.

Regarding claim 1, Kuboki teaches a cooling member (13, “partition member”). The cooling member (13, “partition member”) is positioned between two individual battery cells (12) within an assembled battery module (10) (paragraphs [0074, 0081] and figure 1). 
The cooling member (13, “partition member”) includes an absorbing member (37, “encapsulated body”). The absorbing member (37, “encapsulated body”) absorbs a liquid refrigerant (27) such as water (paragraphs [0082, 0087, 0088]).
The cooling member (13, “partition member”) also includes a sealing member (26, “outer package body”) having an internal space for accommodating the liquid refrigerant (27) and the absorbing member (37, “encapsulated body”) in a sealed state (paragraph [0082]).
Kuboki uses substantially the same materials as instantly disclosed in forming the absorbing member (37, “encapsulated body”) (paragraphs [0088, 0089]). 
Kuboki teaches that the reliable absorption of the liquid refrigerant in the absorbing member (37, “encapsulated body”) is necessary for the cooling performance of the cooling member (13, “partition member”) (paragraph [0090]). Kuboki describes that the liquid refrigerant (27) must be evenly distributed and present over the area being cooled (paragraph [0097]).
The cooling effect of the cooling member (13, “partition member”) is produced by the vaporization of the liquid refrigerant. Specifically, heat from the batteries is transferred to the liquid refrigerant at a contact portion (30) and the liquid refrigerant is then vaporized (paragraphs [0101, 0102]). As such, the purpose of the absorbing member (37, “encapsulated body”) is to maintain the liquid refrigerant in place close to the battery surfaces, so that it may be vaporized and thus remove heat from the batteries. 
Kuboki experiments with different thicknesses, weights and materials in assessing the ability of the absorbing member (37, “encapsulated body”) to absorb the liquid refrigerant (paragraphs [0118-0126] and Table 1). 
Kuboki’s absorbing member (37, “encapsulated body”) is subject to pressure from the batteries (12) that are stacked and sandwich it on both sides. In addition, it is well-known that lithium-ion batteries are prone to swelling during operation – see, e.g. Lee (abstract).  Moreover, the vaporization of the liquid refrigerant also increases the pressure inside the cooling member (13, “partition member”) (paragraph [0092]). As such the absorbing member (37, “encapsulated body”) is understood to be under a state of compression during operation of the battery module (10). Kuboki describes rock wool and glass wool as desirable materials for the absorbing member (37, “encapsulated body”), because of their pressure resistance (paragraph [0089]).
Kuboki does not report measurements for the claimed ratio of water absorption rates of the absorbing member (37, “encapsulated body”).
Given the similarity in material and thicknesses of Kuboki’s absorbing member (37, “encapsulated body”), it is expected that among Kuboki’s materials there are materials which would satisfy the instantly claimed water absorption property.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the ability of the absorbing member (37, “encapsulated body”) to retain liquid refrigerant (“water”) under a state of compression for the purpose of maintaining the cooling member’s (13, “partition member”) ability to cool the batteries. Given that Kuboki uses substantially the same materials for the absorbing member (37, “encapsulated body”), water as the liquid and a battery module as the assembly, it is expected that an optimization procedure would result in the instantly claimed water absorption property.
Regarding claims 2 and 3, Kuboki teaches that the absorbing member (37, “encapsulated body”) is formed of a fibrous material (paragraphs [0088, 0089]). Materials formed of fibers are porous.
Regarding claim 4, Kuboki teaches that the sealing member (26, “outer package body”) is a laminated body of a metal sheet (“foil”) and a resin (paragraph [0084]).
Regarding claim 5, Kuboki teaches that the metal of the metal sheet (“foil”) may be aluminum or copper (paragraph [0084]).
Regarding claim 6, Kuboki teaches that the resin may be polypropylene or nylon (paragraph [0084]). Polypropylene and nylon are thermoplastic resins.
Regarding claim 7, Kuboki teaches an assembled battery module (10) including a plurality of single battery cells (12) and the cooling member (13, “partition member”) (paragraph [0074, 0081] and figure 1).
Regarding claim 9, Kuboki provides examples of tested fibrous bodies in Table 1. The data include the weight per m^2 of material and the thickness of the material. 
Based on these data it can be calculated that the material of experimental example 1 (weight 230 g/m^2 and thickness of 0.68 mm) has a density of 338 kg/m^3 and the material of experimental example 9 (weight 120 g/m^2 and thickness of 0.6 mm) has a density of 200 kg/m^3.
Regarding claim 10, Kuboki teaches the same materials as instantly disclosed - rock wool and glass fibers (paragraph [0089]). Therefore, the thermal conductivity of Kuboki’s absorbing member (37, “encapsulated body”) is expected to be in the claimed range.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2019/0165436, hereinafter Kuboki in view of U.S. Pre-Grant Publication No. 2018/0108959, hereinafter Kuboki ‘959.
Regarding claim 8, Kuboki teaches an absorbing member (37, “encapsulated body”) comprising fibers. 
Kuboki fails to teach particles.
The Kuboki ‘959 reference shares inventors with Kuboki. The Kuboki ‘959 reference teaches an absorption sheet (54) having the same function as Kuboki’s absorbing member (37, “encapsulated body”). The absorption sheet (54) is formed of pulp fibers and binder. It is known in the art that binder can be supplied in particle form. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the absorption sheet of Kuboki ‘959 in Kuboki’s assembly without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed on 28 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed ratio of water absorption rates is not inherent to the disclosed materials.
However, the present and prior office actions do not argue that the water absorption rates are inherent to the materials. Rather, both office actions point out that the same materials are disclosed and that this coupled with the remainder of the presented arguments suggests that at the very least optimization of the absorbing ability of Kuboki’s absorbing member would result in the claimed property.
Applicant is welcome to claim structural features or properties of the instantly disclosed materials, which cause the claimed ratio of absorption rates to overcome the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724